Filing Date: 03/10/2020 
Claimed Foreign Priority Date: none
Applicants: Xie et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 09/27/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The Amendment filed on 09/27/2021, responding to the Office action mailed on 08/10/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 1-15. Accordingly, pending in this application are claims 16-20.

Response to Amendment

Applicant’s amendments to the Claims have overcome the claim objections and claim rejections under 35 U.S.C. 103, previously set forth in the Non-Final Office action mailed on 08/10/2021. Accordingly, all previous objections and rejections are hereby withdrawn, and the instant application is in condition for Allowance.

EXAMINER’S AMENDMENT


This application is in condition for allowance except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Title:
Replace the Title with -- Method of Forming an Interconnect Structure with Enhanced Corner Connection--.

Allowable Subject Matter






Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 16, the prior art of record fails to disclose or suggest a method of forming an interconnect structure, the method comprising: selectively removing the exposed portion of the liner layer such that a remaining portion of the liner layer is disposed about a lower surface of the bulk metal; selectively depositing a metal cap on exposed surfaces of the bulk metal to form the metal cap about an upper surface of the bulk metal, wherein the liner layer and the metal cap collectively encapsulate the bulk metal, and wherein the liner layer and the metal cap layer are different metals; conformally depositing an etch stop layer, wherein a portion of the etch stop layer abuts the metal cap and is on the first interlayer dielectric; forming a self-aligned via to the etch stop layer fully aligned or partially aligned to a corner portion of the metal line or 
Therefore, the above limitations in the entirety of the claim is neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814